DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed March 4, 2021 In virtue of this communication, claims 1, 4-12, 14 and 15 are currently patentable. 

Allowable Subject Matter
Claims 1, 4-12, 14 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kuehne et al. (US 20150378157 A1) in view of Sheth (US 20120017172 A1 discloses that operating virtual reality glasses involves displaying at least one virtual object from a first virtual viewing position by the virtual reality glasses and displaying the virtual object and a first position symbol at a point corresponding to the first virtual viewing position and at least one further position symbol at a point corresponding to a further virtual viewing position by an external display unit. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically A method of providing image data from a sender system to a receiver system for screen sharing, wherein the receiver system is a Virtual Reality [VR] system configured to render the image data in a virtual environment by projecting the image data onto a virtual canvas, the method comprising, at the sender system: - identifying visual content to be shared with the receiver system; - generating an adjusted version of the visual content which provides improved legibility when viewed in the virtual environment by adjusting a presentation of the visual content based on receiver metadata which is indicative of legibility constraints imposed by the rendering or display of the virtual environment; and providing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624